o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c june number release date conex-108996-19 uil the honorable brett guthrie u s house of representatives washington dc attention --------------------- dear representative guthrie i’m responding to your inquiry dated date on behalf of your constituent ---------------------- he asked for clarification on the tax policy for members of the clergy he also explained that the tax law poses a burden for him because it lacks clarity in defining whether a minister is classified as an employee or a self-employed_individual i appreciate ------------------- concerns unfortunately we don’t have enough information to determine whether ------------------- tax burden is higher than a similarly situated individual who is not a member of the clergy many factors can affect a minister’s tax burden including whether he or she is considered an employee or a self-employed_individual whether the church provides housing and whether the minister is eligible to deduct various expenses we can however provide general information on federal income taxes and social_security and medicare taxes that we believe is relevant to your inquiry in addition ----------------- can find much of the information in publication social_security and other information for members of the clergy and religious workers enclosed employee versus self-employed a minister may be either an employee or a self-employed_individual for federal_income_tax purposes the internal_revenue_code code does not define employee for federal_income_tax purposes the determination of whether an individual is an employee is based on common-law rules and involves a fact-based multi-factor inquiry a summary of the common-law rules and the factors involved can be found in publication 15-a employer’s supplemental tax guide enclosed conex-108996-19 for ministers treated as employees for federal_income_tax purposes churches in their capacity as employers are not required to withhold taxes on remuneration paid to ministers for services in the exercise of their ministry see code sec_3401 a minister and church may nonetheless enter into a voluntary withholding agreement under code sec_3402 to cover any federal income taxes that may be due in contrast ordained commissioned or licensed ministers are generally treated as self- employed for social_security and medicare_tax purposes regardless of whether they are common-law employees for income_tax purposes social_security and medicare taxes are collected under two systems under the federal_insurance_contributions_act fica an employee and their employer each pay half of the taxes under the self- employment contributions act seca a self-employed_individual pays all the taxes a minister is not generally covered by fica because services performed by a duly ordained commissioned or licensed minister in the exercise of his ministry are generally excepted from the statutory definition of employment under sec_3121 of the code however sec_1402 of the code explains that services performed by a duly ordained licensed or commissioned minister in the exercise of his ministry are covered under seca unless the minister has qualified for the exemption from self-employment_tax sec_1402 provides for a limited exemption if a minister is conscientiously opposed to public insurance when certain other related qualifications are met including timely filing a form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners the tax_court in silvey v commissioner t c memo observed that congress chose not to place the onus of participation in the old-age and survivors insurance program upon the churches this explains the reason for treating a minister as self-employed for social_security purposes as it relates to services performed in the ministry exemption from self-employment_tax for ministers ministers were generally excluded from social_security coverage and therefore excluded from social_security_tax under the original social_security act of the social_security amendments of added voluntary opt-in coverage for ministers as self-employed individuals subject_to seca but not as employees under fica in making this change congress wanted to allow ministers who desired social_security coverage to receive it but as noted above chose not to place the burden of the fica tax upon churches see also s rep 83rd cong 2nd sess the social_security amendments of changed this opt-in system into a system in which ministers had to opt-out of coverage to opt-out of social_security coverage a minister must meet several conditions including filing a timely form_4361 and being conscientiously opposed to public conex-108996-19 insurance because of religious considerations the full list of criteria can be found in publication social_security and other information for members of the clergy and religious workers referenced earlier and attached see sec_1_1402_e_-2a to e -5a of the income_tax regulations once the exemption is approved it is irrevocable form_4361 is due by the date the minister’s income_tax return is due including extensions for the second tax_year in which both of the following is true the minister had net_earnings_from_self-employment of at least dollar_figure and any part of those net_earnings was from ministerial services performed as a minister member of a religious_order or christian science practitioner or reader see sec_1_1402_e_-3a of the income_tax regulations the two years do not have to be consecutive income_tax deductions for federal_income_tax purposes the distinction between being an employee or a self- employed individual is relevant to whether a minister may deduct expenses on schedule c form_1040 as business_expenses if the minister is self-employed or only as miscellaneous_itemized_deductions on schedule a form_1040 if the minister is an employee subject_to the 2-percent floor see revrul_80_110 note however that code sec_67 suspends miscellaneous_itemized_deductions for tax years beginning after date and before january a self-employed_person is entitled to an income_tax deduction under sec_164 of the code for one-half of seca taxes imposed under sec_1401 but not the additional medicare_tax imposed under sec_1401 the deduction under sec_164 is taken above_the_line and is available for income_tax purposes only individuals who are self-employed for social_security purposes can deduct half of their actual self-employment taxes from gross_income on line of the schedule form_1040 additional income and adjustments to income parsonage allowances ----------------- may find it helpful to know that code sec_107 allows a minister_of_the_gospel to exclude from his or her gross_income either the rental value of a church- provided home or the rental allowance it pays to minister the government successfully defended the constitutionality of the rental allowance exclusion generally referred to as the parsonage_allowance in a recent court case gaylor v mnuchin 919_f3d_420 7th cir the opinion was released on date the home or rental allowance must be for payment for services that ordinarily are the duties of a minister_of_the_gospel and the religious_organization must designate the payment as a rental allowance before it makes the payment in order to qualify among other requirements see sec_1_107-1 and sec_1_1402_c_-5 of the income_tax conex-108996-19 regulations additional information on satisfying the requirements for a parsonage_allowance can be found in publication social_security and other information for members of the clergy and religious workers referenced earlier and attached if a minister satisfies the requirements for the housing allowance exclusion he or she may exclude the amounts used for housing from gross_income moreover if a minister pays interest on a mortgage or property real_estate_taxes on the minister's home then the deductions allowable under sec_163 for mortgage interest and sec_164 for property taxes will not be denied under sec_265 even though portions of the amounts spent on mortgage interest or property taxes may have been paid using a housing allowance that is excludable from gross_income under sec_107 see revrul_87_32 however code sec_164 limits the deduction for aggregate state and local real_property personal_property and income taxes to dollar_figure for tax years beginning after date and before january also any parsonage_allowance excluded from gross_income for federal_income_tax purposes due to sec_107 is not excluded for self-employment_tax purposes as set forth in code sec_1402 again i’ve provided certain general principles of the law in this letter it is intended for informational purposes only and does not constitute a ruling see revproc_2019_1 sec_2 2019_1_irb_1 date if you have any additional questions please contact me at -------------------- sincerely sydney l gernstein chief employment_tax branch office of the associate chief_counsel employee_benefits exempt_organizations and employment_tax enclosure irs publication 15-a irs publication
